UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6482


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERSCELL JULIUS WORLDS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:14-cr-00141-AWA-LRL-1)


Submitted:   July 28, 2016                  Decided:    August 2, 2016


Before MOTZ and    HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Erscell Julius Worlds, Appellant Pro Se. Darryl James Mitchell,
Assistant  United   States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Erscell Julius Worlds appeals the district court’s order

denying his 18 U.S.C. § 3582(c) motion for a sentence reduction. ∗

We   have   reviewed    the    record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United    States   v.   Worlds,     No.    2:14-cr-00141-AWA-LRL-1

(E.D. Va. Mar. 1, 2016).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court    and    argument      would   not   aid   the

decisional process.

                                                                           AFFIRMED




      ∗Worlds’ notice of appeal was not timely filed. We decline
to dismiss the appeal, however, because the Government has not
moved to dismiss the appeal, and the appeal period in criminal
cases is not jurisdictional. United States v. Urutyan, 564 F.3d
679, 684-86 (4th Cir. 2009).



                                        2